                 Case 19-50588-BLS               Doc 1     Filed 10/18/19        Page 1 of 10


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                    Chapter 11
WOODBRIDGE GROUP OF COMPANIES,LLC,
et al.,l                                                            Case No. 17-12560(BLS)
                   Remaining Debtors.
                                                                    (Jointly Administered)

MICHAEL GOLDBERG,as Liquidating Trustee of                          Adv. Proc. No. 19-                      (BLS)
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP
OF COMPANIES,LLC, et al.,

                                    Plaintiff,
         v.

IRA SERVICES TRUST COMPANY,
CUSTODIAN FOR THE BENEFIT OF IVAN
ORR;IVAN ORR,

                                    Defendants.


     COMPLAINT FOR AVOIDANCE AND RECOVERY OF PREFERENTIAL AND
      FRAUDULENT TRANSFERS PURSUANT TO 11 U.S.C. &~ 544,547,548 & 550

         Plaintiff Michael Goldberg (the "Plaintiff
                                                '   or "Trustee"), in his capacity as Liquidating

Trustee of the Woodbridge Liquidation Trust, pursuant to the FiNst Amended Joint Chapter 11

Plan ofLiquidation of Woodbridge GNoup ofCompanies, LLC and Its Affiliated Debtors dated

August 22, 2018 (the "Plan")of the debtors in the above-captioned cases (the "Debtors"), for his

Complaintfor Avoidance and RecoveNy ofPreferential and Fraudulent TNansfers Pursuant to

I1 U.S.C. ~~ 544, 547, 548 & SSO (the "Complaint") against IRA Services Trust Company,




'The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC(3603)and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors' mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423..
                Case 19-50588-BLS         Doc 1    Filed 10/18/19      Page 2 of 10



Custodian for the Benefit of Ivan Orr and Ivan Orr (collectively,"Defendant"), alleges as

follows:

                                        Nature of the Action

                 The Plaintiff brings this action against the Defendant to avoid and recover certain

preferential and/or fraudulent transfers that occurred prior to commencement ofthe Debtors'

bankruptcy cases.

                                             The Parties

        2.       Plaintiff is the duly appointed trustee of the Woodbridge Liquidation Trust(the

"Trust"), successor in interest to the Debtors. Pursuant to Paragraph 5.4 of the Plan, the

Confirmation Findings (defined below) at paragraphs 13-15, and Article IV of the Liquidating

Trust Agreement,the Trustee has the sole authority to pursue claims transferred to the Trust by

the Debtors through the Plan and to seek any and all related relief.

        3.       Upon information and belief, Defendant Ivan Orris an individual, a resident of

the State of Utah, and a former investor with the Debtors. Upon information and belief,

Defendant IRA Services Trust Company Trust is a company formed under the laws ofthe State

of South Dakota.

                                       Jurisdiction and Venue

        4.       The United States Bankruptcy Court for the District of Delaware (the

"Bankruptc~ourt") has jurisdiction over this adversary proceeding under the Bankruptcy Code

pursuant to 28 U.S.C. §§ 157(a) and 1334(a).

        5.       This proceeding is a core proceeding within the meaning of28 U.S.C. § 157(b)

and the Bankruptcy Court may enter final orders for the matters contained herein.

        6.       Pursuant to Local Bankruptcy Rule 7008-1, the Plaintiff affirms his consent to the

entry of final orders or judgments by the Court if it is determined that the Court, absent consent



DOCS_LA:323840.1 94811/003                         2
                Case 19-50588-BLS       Doc 1     Filed 10/18/19     Page 3 of 10



of the parties, cannot enter final orders or judgments consistent with Article III ofthe United

States Constitution.

       7.       Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409(a).

       8.       This adversary proceeding is commenced pursuant to Rule 7001(1) ofthe Federal

Rules of Bankruptcy Procedure (the "Bankruptc~Rules") and sections 544, 547, 548 and 550 of

the Bankruptcy Code.

                                        Case Back~roi~iid

        9.       Commencing with the first filings on December 4, 2017, and continuing with

other filings through March 27,2018, Debtors Woodbridge Group of Companies, LLC, et al.,

each commenced a case by filing a voluntary petition for relief under chapter 11 ofthe

Bankruptcy Code (the "Chapter 11 Cases"). The Chapter 11 Cases are jointly administered under

Case No. 17-12560(BLS).

        10.      The Plan was confirmed on October 26, 2018, and became effective on

February 19, 2019.

                                                Facts

        11.      Prior to the commencement of the Chapter 11 Cases, the Debtors operated a

fraudulent investment "Ponzi Scheme." In its Findings ofFuct, Conclusions ofLaw and O~deN

ConfiNming the Fist Amended Joint ChapteN 11 Plan ofLiquidatiofa of Woodbridge GNoup of

Companies, LLC and its Affiliated Debtors, entered on October 26, 2018 (the "Confirmation

Findings"), at paragraph NN,the Bankruptcy Court found as follows:

                NN. COIl(~11Ct of a Ponzi Scheme. The evidence demonstrates, and the
        Bankruptcy Court hereby finds, that(i) beginning no later than July 2012 through
        December 1, 2017, Robert H. Shapiro used his web of more than 275 limited
        liability companies, including the Debtors, to conduct a massive Ponzi scheme
        raising more than $1.22 billion from over 8,400 unsuspecting investors
        nationwide; (ii) the Ponzi scheme involved the payment of purported returns to




DOCS_LA323840.1 9481 I/003                        3
                Case 19-50588-BLS        Doc 1    Filed 10/18/19     Page 4 of 10


       existing investors from funds contributed by new investors; and (iii) the Ponzi
       scheme was discovered no later than December 2017.

        12.     Through this fraudulent scheme, the Debtors raised over one billion dollars from

approximately 10,000 investors as either Noteholders or Unitholders (collectively,"Investors").

Those Investors often placed a substantial percentage of their net worth (including savings and

retirement accounts) with the Debtors and now stand to lose a significant portion oftheir

investments and to be delayed in the return ofthe remaining portion. The quality ofthe

Investors' lives will likely be substantially and adversely affected by the fraud perpetrated by the

Debtors.

        13.      Investors were often told that they were investing money to be loaned with

respect to particular properties owned by third parties, that those properties were worth

substantially more than the loans against the properties, and that they would have the benefit of a

stream of payments from these third parties for high-interest loans, protected by security interests

and/or mortgages against such properties. In reality, these statements were lies. Investors'

money was almost never used to make high-interest loans to unrelated, third-party borrowers,

there was no stream of payments, Investors' money was commingled and used for an assortment

of expenses, including maintaining a lavish lifestyle for Shapiro and his family, brokers'

commissions, overhead (largely for selling even more notes and units to investors), and payment

of principal and interest to existing investors. The money that was used to acquire property

(almost always owned by a disguised affiliate) cannot be traced to any specific Investor. These

are typical characteristics ofPonzi schemes.




DOCS_LA:323840.1 94811/003                        [~.
                 Case 19-50588-BLS       Doc 1     Filed 10/18/19     Page 5 of 10


        14.      Because the Debtors operated as a Ponzi scheme, obtaining new money from

Investors into the Ponzi scheme conferred no net benefit on the Debtors; on the contrary, each

new investment was a net negative. Money was siphoned off to pay the expenses described

above, so that the Debtors actually received only a fraction of the investment dollars. New

money also perpetuated the Ponzi scheme, enabling the Debtors to return fictitious profits to

early Investors; in the absence of new investment, the house of cards would fall (as it eventually

did). At the same time, each investment created an obligation to return to the defrauded Investor

100% of the investment, such that each new investment increased the Debtors' liabilities and

ultimately left them unable to satisfy their aggregate liabilities.

         15.      Defendant invested with the Debtors through the purchase of notes and/or units

and received principal and interest payments from the Debtors with respect to the investment.

Defendant invested in notes and/or units with the Debtors and was paid in full for all investments

prior to the Petition Date, including interest, and is thus a "Net Winner."

         16.      During the ninety days prior to the Petition Date, the Debtors made payments to

or for the benefit of the Defendant, including those identified on Exhibit A attached hereto

(collectively, the "Ninety Day Transfers"). Exhibit A sets forth the details of each ofthe

Transfers, including the identity ofthe transferor Debtor, check or payment number, payment

date, clear date, and payment amount. The aggregate amount ofthe Ninety Day Transfers is not

less than $101,622.23.

         17.      Although it is possible that some of the Ninety Day Transfers might be subject in

 whole or in part to defenses under 11 U.S.C. § 547(c), Defendant bears the burden of proof

pursuant to 11 U.S.C. § 547(g)to establish any defenses) under 11 U.S.C. § 547(c).



 DOCS_LA:323840.1 94811/003                        5
                 Case 19-50588-BLS        Doc 1     Filed 10/18/19     Page 6 of 10


        18.      During the four years prior to the Petition Date, the Debtors made transfers to

Defendant for interest on Defendant's investments with the Debtors in an amount not less than

$2,755.57(the "Net Winnings" or "Fraudulent Transfers"). A list identifying the Fraudulent

Transfers is attached hereto as Exhibit B and is incorporated herein by reference.

        19.      Plaintiff is informed and believes that at least one creditor holding an unsecured

claim that is allowable under Section 502 of the Bankruptcy Code or that is not allowable under

Section 502(e) of the Bankruptcy Code exists who can avoid the Fraudulent Transfers and/or

obligations referred to in this Complaint. The Plaintiff may assert the rights of such creditors

pursuant to Section 544(b) of the Bankruptcy Code.

                                 FIRST CLAIM FOR RELIEF

                      (Avoidance of Preferential Transfers-11 U.S.C.§ 547)

         20.      Plaintiff realleges and incorporates by reference each and every allegation in the

above paragraphs, as though fully set forth at length.

         21.      Within the ninety days prior to the Petition Date, the identified Debtor made the

Ninety Day Transfers to Defendant in the total amount of $101,622.23, as more specifically

described in Exhibit A.

         22.      Each of the Ninety Day Transfers to the Defendant was a transfer of property of

the identified Debtor.

         23.      Each of the Ninety Day Transfers to the Defendant was made to or for the benefit

of the Defendant.

         24.      The Defendant was a creditor of the identified Debtor (within the meaning of

 11 U.S.C. § 110(10)) at the time that each ofthe Ninety Day Transfers was made or, alternately,




 DOCS_LA:323840.1 94811/003                         6
                Case 19-50588-BLS        Doc 1     Filed 10/18/19     Page 7 of 10


received each ofthe Ninety Day Transfers for the benefit of a creditor or creditors of the

identified Debtor.

       25.      Each of the Ninety Day Transfers to the Defendant was made on account of an

antecedent debt owed by the identified Debtor to the Defendant before the transfer was made.

       26.      Each of the Ninety Day Transfers was made while the identified Debtor was

insolvent. The identified Debtor is presumed to be insolvent during the 90 days preceding the

Petition Date pursuant to 11 U.S.C. § 5470.

        27.      Each of the Ninety Day Transfers enabled the Defendant to receive more than the

Defendant would have received if(i) the transfers and/or payments had not been made, and

(ii) the Defendant received payment on account ofthe debt paid by each of the Transfers to the

extent provided by the Bankruptcy Code.

        28.      As ofthe date hereof, the Defendant has not returned any of the Ninety Day

Transfers to the Plaintiff.

        29.      Plaintiff is entitled to an order and judgment under 11 U.S.C. § 547 that the

Ninety Day Transfers are avoided.

                                 SECOND CLAIM FOR RELIEF

                              (Recovery of Property-11 U.S.C.§ 550)

        30.      Plaintiff realleges and incorporates by reference each and every allegation in the

above paragraphs, as though fully set forth at length.

        31.      Pursuant to 11 U.S.C. § 550(a), to the extent that a transfer is avoided under

11 U.S.C. § 547, Plaintiff may recover for the benefit ofthe estate the property transferred or the




DOCS_LA:323840.1 94811/003                         7
                Case 19-50588-BLS         Doc 1    Filed 10/18/19      Page 8 of 10


value of such property from (a)the initial transferee of such transfer or the entity for whose such

transfer was made or(b)any immediate or mediate transferee of such initial transferee.

        32.      Defendant is either the(a)initial transferee of the Transfers, the entity for whose

benefit the Ninety Day Transfers were made, or(b)an immediate or mediate transferee of the

initial transferee.
         33.     Subject to the Defendant's potential defenses, Plaintiff is entitled to recover the

value of the Transfers pursuant to 11 U.S.C. § 550(a).

                                THIRD CLAIM FOR RELIEF

                    (To Avoicl I~iteiiYionaIly Fraudulent Transfers under
            11 U.S.C. §§ 544(b) ai~t~ 548(a)(1)(A), anc~ Cal. Civ. Code § 3439, et seq.)

        34:      Plaintiff realleges and incorporates by reference each and every allegation in the

above paragraphs, as though fully set forth herein.

        35.      As the Debtors operated a Ponzi Scheme, applicable law provides that the

Fraudulent Transfers were made to Defendant with an actual intent to hinder, delay, or defraud

creditors of the Debtors.

        36.      Ofthe Fraudulent Transfers identified in Exhibit B,those made within two years

prior to the Petition Date are avoidable pursuant to 11 U.S.C. §548(a)(1)(A) and Cal. Civ. Code

§ 3439, et seq, and the Transfers made within four years prior to the Petition Date are avoidable

under 11 U.S.C. §544(b) and Cal. Civ. Code § 3439, et seq. Plaintiff is entitled to an order and

judgment that each of the Fraudulent Transfers that constitutes Net Winnings is avoided.

                                 FOURTH CLAIM FOR RELIEF

                        (Recovery of P~~operty —11 U.S.C. §§ 54~(b) and 550
                                aiad Cal. Civ. Code § 3439, et seq.)

        37.      Plaintiff realleges and incorporates by reference each and every allegation in the

above paragraphs, as though set forth fully herein.



DOCS_LA:323840.1 94811/003                         g
                Case 19-50588-BLS         Doc 1    Filed 10/18/19      Page 9 of 10


        38.     Defendant is the initial transferee of the Fraudulent Transfers, or the immediate or

mediate transferee of such initial transferee.

        39.     Plaintiff is entitled to avoid the Net Winnings of the Fraudulent Transfers under

Sections 544 and 548 of the Bankruptcy Code, and Cal. Civ. Code § 3439, et seq. As Defendant

is the initial, immediate, or mediate transferee of Fraudulent Transfers, Plaintiff is entitled to

recover for the estate the proceeds or value of the respective Net Winnings pursuant to under

11 U.S.C. §550 and/or Cal. Civ. Code § 3439, et seq.

        WHEREFORE,Plaintiff prays for judgment as follows:

        1.       For a determination that each ofthe Ninety Day Transfers is avoidable as a

preferential transfer under Section 547 of the Bankruptcy Code, and that the Plaintiff is entitled

to recover the Ninety Day Transfers in the total amount of $101,622.23 under Section 550 of the

Bankruptcy Code;

        2.       For a determination that each of the Fraudulent Transfers that constitute Net

Winnings is avoidable as a fraudulent transfer under Sections 544 and 548 of the Bankruptcy

Code and Section 3439, et seq., ofthe California Civil Code, and that Plaintiff is entitled to

recover the Net Winnings in the total amount of $2,755.57 under Section 550 ofthe Bankruptcy

Code and Section 3439, et seq., of the California Civil Code;

                 For costs of suit incurred herein, including, without limitation, attorneys' fees;

        4.       For pre- and postjudgment interest on the judgment amount to the fullest extent

allowed by applicable law; and




DOCS_LA;323840.1 94811/003                         9
               Case 19-50588-BLS        Doc 1    Filed 10/18/19     Page 10 of 10


                 For such other and further relief as the Count may deem just and proper.

Dated: October 18, 2019                        /s/Colin R. Robinson
                                              Bradford J. Sandler(DE Bar No. 4142)
                                              Andrew W. Caine(CA Bar No. 110345)
                                              Colin R. Robinson(DE Bar No. 5524)
                                              PACHULSKI STANG ZIEHL &JONES LLP
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone:(302)652-4100
                                              Facsimile:(302)652-4400
                                              Email: bsandler@pszjlaw.com
                                                     acaine@pszjlaw.com
                                                     crobinson@pszjlaw.com

                                               Counsel to PlaintiffMichael GoldbeNg, in his
                                               capacity as Liquidating TNustee ofthe WoodbNidge
                                               Liquidation TNust




DOCS_LA:323840.1 94811/003                        1~
